 Case: 7:21-cv-00018-GFVT Doc #: 10 Filed: 04/06/21 Page: 1 of 1 - Page ID#: 56




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     PIKEVILLE
 LAZARO RIVERO,                                 )
                                                )
       Petitioner,                              )           Civil No. 7:21-018-GFVT
                                                )
 v.                                             )
                                                )
 UNITED STATES OF AMERICA,                      )                 JUDGMENT
                                                )
       Respondent.                              )

                                  *** *** *** ***
      Consistent with the Memorandum Opinion and Order entered this date, and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is ORDERED and ADJUDGED as follows:

      1. Lazaro Rivero’s petition at R. 1 is DENIED without prejudice to his right to file a

          new civil rights action regarding some of the matters raised in his present submission.

      2. This specific action is STRICKEN from the Court’s docket.

      3. This is a FINAL and APPEALABLE Judgment, and there is no just cause for delay.



      This is the 5th day of April, 2021.
